                                   1

                                   2

                                   3

                                   4

                                   5                                       UNITED STATES DISTRICT COURT
                                   6                                   NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8       FIDEL PADILLA,                                 Case No. 18-04433 EJD (PR)

                                   9                       Plaintiff,                     ORDER OF DISMISSAL

                                  10
                                                   v.

                                  11       ALAMEDA COUNTY SHERIFF’S
                                           DEPARTMENT,
                                  12
Northern District of California
 United States District Court




                                  13                       Defendant.

                                  14

                                  15            Plaintiff, a state prisoner, filed a pro se civil rights complaint pursuant to 42 U.S.C.
                                  16   § 1983.1 (Docket No. 5.) On October 15, 2018, the Clerk sent a notice to Plaintiff
                                  17   informing him that his motion to proceed in forma pauperis (“IFP”) was deficient, and that
                                  18   he needed to file a complete IFP motion within twenty-eight days or face dismissal.
                                  19   (Docket No. 3.) The deadline of November 13, 2018, has passed, and Plaintiff has not
                                  20   filed a complete IFP motion or paid the filing fee. Accordingly, this case is DISMISSED
                                  21   without prejudice for failure to pay the filing fee.
                                  22            The Clerk shall terminate all pending motions and close the file.
                                  23            IT IS SO ORDERED.
                                  24   Dated: _____________________
                                               11/26/2018                                  ________________________
                                                                                           EDWARD J. DAVILA
                                  25
                                                                                           United States District Judge
                                  26
                                       1
                                  27    On October 11, 2018, this matter was reassigned to this Court pursuant to Williams v.
                                       King, 875 F.3d 500, 501, 504 (9th Cir. 2017). (Docket Nos. 8, 9.)
                                  28
                                       ORDER OF DISMISSAL
                                       P:\PRO-SE\EJD\CR.18\04433Padilla_dism-ifp.docx
